Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Ronald Jones (Reg. No. 60120) on 09/02/2022.
The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) A method of operating a vehicle, comprising: 
receiving a driver input at the vehicle; 
determining a current lateral force on a tire of the vehicle and a current longitudinal force on the tire for the driver input; 
comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle;

using a least squares method to determine a desired yaw rate and lateral velocity for the vehicle for which a maximum yaw moment of the vehicle is equal to zero, wherein the maximum yaw moment produces a maximum lateral grip on the tire for the current longitudinal force on the tire, wherein determining the desired yaw rate and the lateral velocity includes determining the desired yaw rate and the desired lateral velocity at which front and rear tires of the vehicle saturate at the same time; and
adjusting the lateral velocity [[for]] of the vehicle to operate the vehicle at the desired yaw rate and lateral velocity.  

2. (Original) The method of claim 1, further comprising determining a maximum lateral force on the tire corresponding to the current lateral force on the tire and determining the maximum yaw moment from the maximum lateral force.  

3. Cancelled.  

4. Cancelled.  

5. (Previously Cancelled)  

6. Cancelled.  

7. (Original) The method of claim 1, further comprising inputting the desired yaw rate and desired lateral velocity into a Driver Command Interpreter of the vehicle.  

8. (Currently Amended) A system for operating a vehicle, comprising: 
a processor configured to: 
receive a driver input at the vehicle; 
determine a current lateral force on a tire of the vehicle and a current longitudinal force on the tire for the driver input; 
comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle;

using a least squares method to determine a desired yaw rate and lateral velocity for the vehicle for which a maximum yaw moment of the vehicle is equal to zero, wherein the maximum yaw moment produces a maximum lateral grip on the tire for the current longitudinal force on the tire, wherein determining the desired yaw rate and the lateral velocity includes determining the desired yaw rate and the desired lateral velocity at which front and rear tires of the vehicle saturate at the same time; and 
adjust the lateral velocity [[for]] of the vehicle to operate the vehicle at the desired yaw rate and lateral velocity.  

9. (Previously Presented) The system of claim 8, wherein the processor is further configured to determine a maximum lateral force on the tire corresponding to the current lateral force on the tire and determine the maximum yaw moment from the maximum lateral force.  

10. Cancelled.  

11. Cancelled.  

12. (Previously Cancelled)  

13. Cancelled.

14. (Original) The system of claim 8, wherein the processor is further configured to input the desired yaw rate and desired lateral velocity into a Driver Command Interpreter of the vehicle.  

15. (Currently Amended) A vehicle, comprising: 
a processor configured to: 
receive a driver input at the vehicle; 
determine a current lateral force on a tire of the vehicle and a current longitudinal force on the tire for the driver input; 
comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle;

using a least squares method to determine a desired yaw rate and lateral velocity for the vehicle for which a maximum yaw moment of the vehicle is equal to zero, wherein the maximum yaw moment produces a maximum lateral grip on the tire for the current longitudinal force on the tire, wherein determining the desired yaw rate and the lateral velocity includes determining the desired yaw rate and the desired lateral velocity at which front and rear tires of the vehicle saturate at the same time; and   
adjust the lateral velocity [[for]] of the vehicle to operate the vehicle at the desired yaw rate and lateral velocity.

16. (Previously Presented) The vehicle of claim 15, wherein the processor is further configured to determine a maximum lateral force on the tire corresponding to the current lateral force on the tire and determine the maximum yaw moment from the maximum lateral force.  

17. Cancelled.  

18. Cancelled.  

19. (Previously Cancelled)  

20. Cancelled. 

21. (Previously Presented) The method of claim 1, wherein the driver input includes a steering angle, further comprising determining a relative lateral velocity of the tire and a relative longitudinal velocity of the tire from the steering angle and determining the current lateral force on the tire and the current longitudinal force on the tire from the relative lateral velocity and the relative longitudinal velocity.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 8, and 15, closest prior art Shimodaira et al. (Machine Translation of JP 2010-151205), Hac (US 6658342 B1), Chen et al. (US 2012/0055744 A1), Lu et al. (US 8565993 B2), and Pinto et al. (US 2013/0144476 A1) (hereinafter Shimodaira, Hac, Chen, Lu, and Pinto, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Shimodaira discloses a method of operating a vehicle including receiving a driver input at the vehicle, determining a current lateral force and a current longitudinal force on a tire of the vehicle for the driver input, determining a desired yaw rate for which the maximum yaw moment of the vehicle is zero, producing a maximum lateral grip on the tire for the current longitudinal force on the tire and operating the vehicle at the desired yaw rate. Shimodaira fails to disclose using a least squares method to determine a desired yaw rate, determining a desired lateral velocity using the least squares method, operating the vehicle at the desired lateral velocity, determining the desired yaw rate and the lateral velocity includes determining the desired yaw rate and the desired lateral velocity at which front and rear tires of the vehicle saturate at the same time, and comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle.
Hac teaches a system, including a processor and a vehicle, for determining a desired yaw rate and a desired lateral velocity for the vehicle and operating the vehicle at the desired yaw rate and the desired lateral velocity. The combination of Shimodaira and Hac fails to teach using a least squares method to determine the desired yaw rate, determining a desired lateral velocity using the least squares method, determining the desired yaw rate and the lateral velocity includes determining the desired yaw rate and the desired lateral velocity at which front and rear tires of the vehicle saturate at the same time, and comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle.
Chen teaches using a least squares method to determine vehicle a desired vehicle force and moment, wherein the desired vehicle dynamics/kinematics includes desired longitudinal and lateral forces, and a desired yaw moment, i.e. a desired lateral force and a desired yaw moment. The combination of Shimodaira, Hac, and Chen fails to teach determining the desired yaw rate and the lateral velocity includes determining the desired yaw rate and the desired lateral velocity at which front and rear tires of the vehicle saturate at the same time, and comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle.
Lu teaches determining a saturated yaw rate and lateral acceleration, i.e. a desired yaw rate and lateral acceleration, at which all tires are saturated. The combination of Shimodaira, Hac, Chen, and Lue fails to teach comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle.
Pinto teaches comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle. 
The combination of Shimodaira, Hac, Chen, Lu, and Pinto fails to teach the invention as a whole. The invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668